Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment filed on 9/24/2021. Claims 1, 5, 8-13 are currently pending. 

Information Disclosure Statement
The information disclosure statements filed on 8/6/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because they do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information contained in the reference, of each reference listed that is not in the English language.  Any non-English references listed within the IDSs filed 8/6/2021 which did not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information contained in the reference, of each reference listed that is not in the English language have not been considered by the examiner, see attached IDSs. Further, applicant has argued that the references previously non-considered were provided within a Chinese Office Action, see pgs. 6-7 of the response filed on 9/24/2021. MPEP 609.04 states that submitting an English-language version of a search report or action which indicates the degree of relevance found by the foreign office which may include an explanation of which portion of the reference is particularly relevant may be sufficient to satisfy the concise explanation of relevance, however applicant has not indicated which Chinese Office Action(s) the non-considered references were listed in or whether the Chinese Office Action(s) were submitted in English-language version. 

Claim Objections
In view of the amendment filed on 9/24/2021 clarifying the language of claims 1,111 and 13 the objections made against claims 1,5, and 8-13 in the office action of 6/24/2021 have been withdrawn. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 9/24/2021 clarifying the language of claim 1 and 13 the 112 rejection made against claims 1 and 13 in the office action of 6/24/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1, 5, 8-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, within the context of the other claimed elements, an indicator indicating the cardiac state being determined as specified in the claim including at least one of a frequency with which a stroke volume exceeds a first threshold value in a distribution of the value of the cardiac load indicator determined based on a stroke volume for each heartbeat…, a frequency with which the stroke volume falls below a second threshold value in the distribution of the value of the cardiac load indicator determined based on the stroke volume for each heartbeat…and a frequency with which a total peripheral resistance exceeds a third threshold value in the distribution of the value of the cardiac load indicator determined based on the total peripheral resistance for each heartbeat..., respectively in combination with the other claimed elements. The closest prior art includes US 2015/0109124 to He et al. (previously cited) and US 2014/0303509 to Campbell (previously cited) which teach looking at stroke volume and total peripheral resistance for determining cardiac conditions but do not teach the specifics regarding how the indictor indicating cardiac state is determined as recited within the claim. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12-13 have been considered but are moot since the rejections have been withdrawn in view of the claim amendments. Regarding applicant’s arguments with respect to the previously non-considered references, as indicated above, MPEP 609.04 states that submitting an English-language version of a search report or action which indicates the degree of relevance found by the foreign office which may include an explanation of which portion of the reference is particularly relevant may be sufficient to satisfy the concise explanation of relevance, however applicant has not indicated which Chinese Office Action(s) the non-considered references were listed in or whether the Chinese Office Action(s) were submitted in English-language version.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792